                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

 AXIS INSURANCE COMPANY,                          )
                                                  )
        Plaintiff/Cross Defendant,                )
                                                  )
 v.                                               )   Civil Act. No. 1:19-cv-196-TFM-M
                                                  )
 LT MAINTENANCE, INC.,                            )
 MICHAEL BAILEY, and                              )
 CECILIA BAILEY,                                  )
                                                  )
        Defendants,                               )
                                                  )
 v.                                               )
                                                  )
 D.R. HORTON, INC.-BIRMINGHAM,                    )
                                                  )
         Intervenor Defendant/Cross               )
         Claimant.

                                             ORDER

       Pending before the court is a Motion for Voluntary Dismissal with Prejudice (Doc. 45, filed

3/3/20). The Rules of Civil Procedure permit a plaintiff to voluntarily dismiss the action without

an order of the court “by filing a notice of dismissal before the opposing party serves either an

answer or a motion for summary judgment” or “a stipulation signed by all parties who have

appeared.” FED. R. CIV. P. 41(a)(1)(A). Alternatively, Rule 41(a)(2) provides that “an action may

be dismissed at plaintiff’s request … by court order, on terms that the court considers proper.”

FED. R. CIV. P. 41(a)(2).

       The motion was signed by the plaintiff, Axis Insurance Co.; the intervenor, D.R. Horton,

Inc.-Birmingham; and Defendant LT Maintenance, Inc. However, it was not signed by Michael

and Cecilia Bailey, the other defendants in this case. Although the Baileys, who were added as

defendants due to their role as plaintiffs in the underlying state-court action, have not appeared on

                                            Page 1 of 2
the docket in this case, counsel for the Baileys appeared before the Court by telephone for a status

conference on January 16, 2020. Nevertheless, it is clear from the proceedings and the pending

motion for dismissal that dismissal in this case is proper. Therefore, out of an abundance of

caution, the Court GRANTS dismissal pursuant to Fed. R. Civ. P. 41(a)(2). This case is

DISMISSED with prejudice with each party to bear their own attorneys’ fees and costs.

       The Clerk of the Court is DIRECTED to close this case.

       DONE and ORDERED this 9th day of March 2020.

                                           /s/ Terry F. Moorer
                                           TERRY F. MOORER
                                           UNITED STATES DISTRICT JUDGE




                                            Page 2 of 2
